Order filed February 9, 2017




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-16-01011-CV
                                     ____________

       IN THE INTEREST OF B.H., B.H., B.H., B.D.M.H., CHILDREN


                     On Appeal from the 314th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2013-06150J

                                       ORDER

       On January 26, 2017, a hearing transcript was filed in this court indicating the
trial court granted a new trial. Accordingly, the Harris County District Clerk is
ordered to file a supplemental clerk’s record containing:

          1. the order granting the new trial; and

          2. all other documents regarding the new trial.

The supplemental record shall be filed in this court by February 21, 2017.

       If any requested item is not part of the case file, the district clerk is directed
to file a supplemental clerk’s record containing a certified statement that the item is
not a part of the case file.

                                  PER CURIAM